Citation Nr: 1638958	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-03 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for bilateral pes planus with plantar fasciitis and heel spur syndrome (bilateral foot disability).

2.  Entitlement to an initial evaluation in excess of 20 percent for status post laminectomy, fusion at the C5 and C7 level, and disc replacement at the C2-3 and C3-4 level (cervical spine disability).

3.  Entitlement to an initial evaluation in excess of 20 percent for scars, left lateral neck status post surgery, right wrist status post removal of ganglion cyst, and left foot status post bunionectomy.

4.  Entitlement to an initial compensable evaluation for scar, posterior neck status post laminectomy/fusion of the cervical spine.

5.  Entitlement to an initial evaluation in excess of 20 percent for right rotator cuff tendonitis status post rotator cuff repair.  

6.  Entitlement to an initial compensable evaluation for scar, right lower abdomen status post hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1986 to July 1987 and from July 1989 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2015, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  A copy of the hearing transcript is of record.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the veteran, which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  The Veteran did not respond to the letter within 30 days; therefore, the Board will proceed to consider the claim.

In March 2016, the Board remanded this case to the RO for additional development.


FINDING OF FACT

In July 2016, prior to the promulgation of a decision in this appeal, the Veteran expressly stated in writing that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal have been met.  38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  A withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

In July 2016, shortly after receiving a supplemental statement of the case and rating decision that increased various disability ratings, resulting in a total combined rating  effective October 1, 2009, the Veteran submitted a signed request noting he "would like to respectfully, withdraw all issues presented to the BVA and heard by a VLJ on 22 Jun 2015."  He additionally notes, "I accept the decision of all the issues that were presented to the BVA and VLJ during my hearing process (June 2015) that have been made by the AMC and Montgomery Regional Office and returned back to the BVA to include the remaining remanded issue."

The Board finds that the July 2016 submission expresses the Veteran's explicit intent to withdraw the issues currently on appeal.  With no allegations of errors of fact or law remaining for appellate consideration, the Board does not have jurisdiction to review the Veteran's appeal. 


ORDER

The appeal is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


